DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, 16, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180224505) in view of Semenov et al. (US 20170292995).
	As to claim 13, Lin et al.’s figure 6A or 6B shows a flip flop comprising: circuitry (first 60 from the left) configured to receive a first signal (TI), a second signal (TE) and generate a delayed version of the first signal; and a flip flop 62.  Figure 6A fails to show that the flip flop 62 comprises plurality of latches.  However, Semenov et al.’s figure 2 shows that flip flop circuit (104A and 106A) comprises plurality of latches.  Therefore, it would have been obvious to one having ordinary skill in the art to use Semenov et al.’s flip flop for Lin et al.’s flip flop 62 for the purpose of saving space and providing more precise output signal.  Therefore, the modified Lin et al.’s figure 6A further shows a plurality of latches (Lin’s 61 and Semenov et al.’s latches in the modified 62) configured to receive the delayed version of the first signal and the second signal and selectively output the delayed version of the first signal, wherein the circuitry comprises a first logic gate (60, see figure 7) configured to receive the first signal and the second signal and output the delayed version of the first signal.
	As to claim 14, the modified Lin et al.’s figure 6B shows that the circuitry further comprises a second logic gate (second circuit 60 from the left) coupled to the first logic gate; an output of the first logic gate is coupled to an input of the second logic gate; and the delayed version of the first signal is output from an output of the second logic gate.
	As to claim 16, the modified Lin et al.’s figure 6B shows that the circuitry comprises a second logic gate (the first two logic gates 60 from the left) having at least two logic components coupled in series to a third logic gate (the next two logic gates 60 from the left) having at least two logic components; and the delayed version of the first signal is output from an output of the third logic gate. 
	As to claim 17, the modified Lin et al.’s figure 6B shows that the second logic gate and the third logic gate are buffers and the at least two logic components comprise an inverter (figure 7).
	As to claim 19, the modified Lin et al.’s figure 6B shows that the plurality of latches form a single bit flip-flop.
   	As to claim 20, the modified Lin et al.’s figure 6B fails to show that the latches form a multi-bit flip flop.  However, Semenov et al.’s figure 2 show that plurality of latches form a multi-bit flip flop.  It would have been obvious to one having ordinary skill in the art to include Lin’s latches in a multi bit flip flop for the purpose of providing plurality of output bits.  Figure 6A further shows that the circuitry is coupled to a first bit of the multi-bit flip flop.
	As to claim 21, the modified Lin et al.’s figure 6B shows that the master latch is further configured to receive the first scan enable signal.

Allowable Subject Matter
Claims 1-12 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842